 

Exhibit 10.8

 

SUNGARD DATA SYSTEMS INC.

 

1994 EQUITY INCENTIVE PLAN

amended and restated as of December 14, 2004

 

1. Purpose

 

The purpose of the SunGard Data Systems Inc. Equity Incentive Plan (the “Plan”)
is to promote the long-term retention of key employees of SunGard Data Systems
Inc., (“SunGard”) and its current and future subsidiaries (collectively, the
“Company”) and other persons or entities who are in a position to make
significant contributions to the success of the Company, to further reward these
employees and other persons and entities for their contributions to the
Company’s success, to provide additional incentive to these employees and other
persons and entities to continue to make similar contributions in the future,
and to further align the interests of these employees and other persons and
entities with those of SunGard’s stockholders. These purposes will be achieved
by granting to such employees and other persons or entities, in accordance with
the provisions of this Plan, Options, Stock Appreciation Rights, Restricted
Stock or Unrestricted Stock Awards, Deferred Stock Awards or Performance Awards,
for shares of SunGard’s common stock, $0.01 par value per share (“Common
Stock”), or Loans or Supplemental Grants, or combinations thereof (“Awards”).

 

2. Aggregate Number of Shares

 

2.1 The aggregate number of shares of Common Stock for which Awards may be
granted under the Plan will be 500,000 shares, with an individual limit of
100,000 shares per Participant per year. Notwithstanding the foregoing, if there
is any change in the capitalization of SunGard, such as by stock dividend, stock
split, combination of shares, exchange of securities, recapitalization or other
event which the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of SunGard deems, in its sole discretion, to be similar
circumstances, the aggregate number and/or kind of shares for which Awards may
be granted under the Plan shall be appropriately adjusted in a manner determined
by the Committee. No fractional shares of Common Stock will be delivered under
the Plan.

 

2.2 Treasury shares, reacquired shares and unissued shares of Common Stock may
be used for purposes of the Plan, at SunGard’s sole discretion.

 

2.3 Shares of Common Stock that were issuable pursuant to an Award that has
terminated but with respect to which such Award had not been exercised, shares
of Common Stock that are issued pursuant to an Award but that are subsequently
forfeited, and shares of Common Stock that were issuable pursuant to an Award
that was payable in Common Stock or cash but that was satisfied in cash, shall
be available for future Awards under the Plan.

 

3. Eligible Employees and Participants

 

3.1 All current and future key employees of the Company, including officers and
directors who are employed by the Company (“Employees”), and all other persons
or entities, including directors of the Company who are not Employees, who, in
the opinion of the Committee, are in a position to make a significant
contribution to the success of the Company, shall be eligible to receive Awards
under the Plan. Members of the Committee shall not be eligible to receive
Awards. No eligible Employee or other person or entity (a “Participant”) shall
have any right to receive an Award except as expressly provided in the Plan.

 



--------------------------------------------------------------------------------

3.2 The key employees and other persons or entities who shall actually receive
Awards under the Plan shall be determined by the Committee in its sole
discretion. In making such determinations, the Committee shall consider the
positions and responsibilities of eligible employees and other persons or
entities, their past performance and contributions to the Company’s growth and
expansion, the value of their services to the Company, the difficulty of finding
qualified replacements, and such other factors as the Committee deems pertinent
in its sole discretion.

 

4. Administration

 

4.1 The Plan shall be administered by the Committee. Each member of the
Committee shall be a “disinterested person” within the meaning of Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “1934 Act”). In
addition to its other authority and subject to the provisions of the Plan, the
Committee shall have the authority to determine, in its sole discretion, the
Participants who shall be eligible to receive Awards, the Participants who shall
actually receive Awards, the size of each Award, including the number of shares
of Common Stock subject to the Award, the type or types of each Award, the date
on which each Award shall be granted, the terms and conditions of each Award,
whether to waive compliance by a Participant with any obligations to be
performed by the Participant under an Award or waive any term or condition of an
Award, whether to amend or cancel an existing Award in whole or in part (except
that the Committee may not, without the consent of the holder of an Award or
unless specifically authorized by the terms of an Award, take any action under
this clause with respect to such Award if such action would adversely affect the
rights of such holder), and the form or forms of instruments that are required
or deemed appropriate under the Plan, including any written notices and
elections required of Participants.

 

4.2 The Committee may adopt such rules for the administration of the Plan as it
deems necessary or advisable, in its sole discretion. For all purposes of the
Plan, a majority of the members of the Committee shall constitute a quorum, and
the vote or written consent of a majority of the members of the Committee on a
particular matter shall constitute the act of the Committee on that matter. The
Committee shall have the exclusive right to construe the Plan and any Award, to
settle all controversies regarding the Plan or any Award, to correct defects and
omissions in the Plan and in any Award, and to take such further actions as the
Committee deems necessary or advisable, in its sole discretion, to carry out the
purpose and intent of the Plan. Such actions shall be final, binding and
conclusive upon all parties concerned.

 

4.3 No member of the Committee or the Board shall be liable for any act or
omission (whether or not negligent) taken or omitted in good faith, or for the
good faith exercise of any authority or discretion granted in the Plan to the
Committee or the Board, or for any act or omission of any other member of the
Committee or the Board.

 

4.4 All costs incurred in connection with the administration and operation of
the Plan shall be paid by the Company. Except for the express obligations of the
Company under the Plan and under Awards granted in accordance with the
provisions of the Plan, the Company shall have no liability with respect to any
Award, or to any Participant or any transferee of shares of Common Stock from
any Participant, including, but not limited to, any tax liabilities, capital
losses, or other costs or losses incurred by any Participant or any such
transferee.

 

2



--------------------------------------------------------------------------------

5. Types of Awards

 

5.1 Options.

 

(a) An Option is an Award entitling the recipient on exercise thereof to
purchase Common Stock at a specified exercise price. Both “incentive stock
options,” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”) (any Option intended to qualify as an incentive stock
option being hereinafter referred to as an “ISO”), and Options that are not
incentive stock options, may be granted under the Plan. ISOs shall be awarded
only to Employees.

 

(b) The exercise price of an Option will be determined by the Committee subject
to the following:

 

(1) The exercise price of an ISO shall not be less than 100% (110% in the case
of an ISO granted to a ten percent shareholder) of the fair market value of the
Stock subject to the Option, determined as of the time the Option is granted. A
“ten-percent shareholder” is any person who at the time of grant owns, directly
or indirectly, or is deemed to own by reason of the attribution rules of Section
424(d) of the Code, stock possessing more than 10% of the total combined voting
power of all classes of stock of SunGard or of any of its subsidiaries.

 

(2) In no case may the exercise price paid for Common Stock which is part of an
original issue of authorized Common Stock be less than the par value per share
of the Common Stock.

 

(3) The Committee may reduce the exercise price of an option at any time after
the time of grant, but in the case of an Option originally awarded as an ISO,
only with the consent of the Participant.

 

(c) The period during which an Option may be exercised will be determined by the
Committee, except that the period during which an ISO may be exercised will not
exceed ten years (five years, in the case of an ISO granted to a ten-percent
shareholder) from the day immediately preceding the date the Option was granted.

 

(d) An Option will become exercisable at such time or times, and on such terms
and conditions, as the Committee may determine. The Committee may at any time
accelerate the time at which all or any part of the Option may be exercised. Any
exercise of an Option must be in writing, signed by the proper person and
delivered or mailed to the Company, accompanied by (1) any documents required by
the Committee and (2) payment in full in accordance with Section 5.1(e) below
for the number of shares for which the Option is exercised.

 

(e) Stock purchased on exercise of an Option must be paid for as follows: (1) in
cash or by check (acceptable to SunGard in accordance with guidelines
established for this purpose), bank draft or money order payable to the order of
SunGard or (2) if so permitted by the instrument evidencing the Option (or in
the case of an Option which is not an ISO, by the Committee at or after grant of
the Option), (i) through the delivery of shares of Common Stock which have been
outstanding for at least six months (unless the Committee expressly approves a
shorter period) and which have a fair market value on the last business day
preceding the date of exercise equal to the exercise price, or (ii) by delivery
of a promissory note of the Option holder to SunGard, payable on such terms and
conditions as the Committee may determine, or (iii) by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to
SunGard sufficient funds to pay the exercise price, or (iv) by any combination
of the permissible forms of payment; provided, that if the Common Stock
delivered upon exercise of the Option is

 

3



--------------------------------------------------------------------------------

an original issue of authorized Common Stock, at least so much of the exercise
price as represents the par value of such Common Stock must be paid other than
by the Option holder’s promissory note.

 

(f) If the market price of shares of Stock subject to an Option (other than an
Option which is in tandem with a Stock Appreciation Right as described in
Section 6.2 below) exceeds the exercise price of the Option at the time of its
exercise, the Committee may cancel the Option and cause SunGard to pay in cash
or in shares of Common Stock (at a price per share equal to the fair market
value per share) to the person exercising the Option an amount equal to the
difference between the fair market value of the Common Stock which would have
been purchased pursuant to the exercise (determined on the date the Option is
canceled) and the aggregate exercise price which would have been paid. The
Committee may exercise its discretion to take such action only if it has
received a written request from the person exercising the Option, but such a
request will not be binding on the Committee.

 

5.2 Stock Appreciation Rights.

 

(a) A Stock Appreciation Right is an Award entitling the recipient on exercise
of the Right to receive an amount, in cash or Common Stock or a combination
thereof (such form to be determined by the Committee), determined in whole or in
part by reference to appreciation in Common Stock value. In general, a Stock
Appreciation Right entitles the Participant to receive, with respect to each
share of Common Stock as to which the Right is exercised, the excess of the
share’s fair market value on the date of exercise over its fair market value on
the date the Right was granted. However, the Committee may provide at the time
of grant that the amount the recipient is entitled to receive will be adjusted
upward or downward under rules established by the Committee to take into account
the performance of the Common Stock in comparison with the performance of other
stocks or an index or indices of other stocks. The Committee may also grant
Stock Appreciation Rights that provide that following a Change in Control (as
defined in Section 6.3(b) hereof) the holder of such Right will be entitled to
receive, with respect to each share of Common Stock subject to the Right, an
amount equal to the excess of a specified value (which may include an average of
values) for a share of Common Stock during a period preceding such Change in
Control over the fair market value of a share of Common Stock on the date the
Right was granted.

 

(b) Stock Appreciation Rights may be granted in tandem with, or independently
of, Options granted under the Plan. A Stock Appreciation Right granted in tandem
with an Option which is not an ISO may be granted either at or after the time
the Option is granted. A Stock Appreciation Right granted in tandem with an ISO
may be granted only at the time the Option is granted.

 

(c) When Stock Appreciation Rights are granted in tandem with Options, the
following rules will apply:

 

(1) The Stock Appreciation Right will be exercisable only at such time or times,
and to the extent, that the related Option is exercisable and will be
exercisable in accordance with the procedure required for exercise of the
related Option.

 

(2) The Stock Appreciation Right will terminate and no longer be exercisable
upon the termination or exercise of the related Option, except that a Stock
Appreciation Right granted with respect to less than the full number of shares
covered by an Option will not be reduced until the number of shares as to which
the related Option has been exercised or has terminated exceeds the number of
shares not covered by the Stock Appreciation Right.

 

4



--------------------------------------------------------------------------------

(3) The Option will terminate and no longer be exercisable upon the exercise of
the related Stock Appreciation Right.

 

(4) The Stock Appreciation Right will be transferable only with the related
Option.

 

(5) A Stock Appreciation Right granted in tandem with an ISO may be exercised
only when the market price of the Stock subject to the Option exceeds the
exercise Price of such option.

 

(d) A Stock Appreciation Right not granted in tandem with an Option will become
exercisable at such time or times, and on such terms and conditions, as the
Committee may specify. The Committee may at any time accelerate the time at
which all or any part of the Right may be exercised. Any exercise of an
independent Stock Appreciation Right must be in writing, signed by the proper
person and delivered or mailed to SunGard, accompanied by any other documents
required by the Committee.

 

5.3 Restricted and Unrestricted Stock.

 

(a) A Restricted Stock Award entitles the recipient to acquire, for a purchase
price not less than the par value, shares of Common Stock subject to the
restrictions described in Section 5.3(d) below (“Restricted Stock”).

 

(b) A Participant who is granted a Restricted Stock Award shall have no rights
with respect to such Award unless the Participant accepts the Award by written
instrument delivered or mailed to SunGard accompanied by payment in full of the
specified purchase price, if any, of the shares covered by the Award. Payment
may be by certified or bank check or other instrument acceptable to the
Committee.

 

(c) A Participant who receives Restricted Stock shall have all the rights of a
stockholder with respect to the Stock, including voting and dividend rights,
subject to the restrictions described in paragraph (d) below and any other
conditions imposed by the Committee at the time of grant. Unless the Committee
otherwise determines, certificates evidencing shares of Restricted Stock will
remain in the possession of the Company until such shares are free of all
restrictions under the Plan.

 

(d) Except as otherwise specifically provided by the Plan or the Award,
Restricted Stock may not be sold, assigned, exchanged, pledged, gifted or
otherwise disposed of, or transferred, and if a Participant suffers a Status
Change (as defined in Section 6.1 below) for any reason, must be offered to
SunGard for purchase for the amount of cash paid for the Stock, or forfeited to
the Company if no cash was paid. These restrictions will lapse and the shares
will become unrestricted (“Unrestricted Stock”) at such time or times, and on
such terms and conditions, as the Committee may determine. The Committee may at
any time accelerate the time at which the restrictions on all or any part of the
shares will lapse.

 

(e) Any Participant making, or required by an Award to make, an election under
Section 83(b) of the Code with respect to Restricted Stock shall deliver to
SunGard, within 10 days of the filing of such election with the Internal Revenue
Service, a copy of such election.

 

(f) The Committee may, at the time any Award described in this Section 5 is
granted,

 

5



--------------------------------------------------------------------------------

provide that any or all the Common Stock delivered pursuant to the Award will be
Restricted Stock.

 

(g) The Committee may, in its sole discretion, approve the sale to any
Participant of shares of Common Stock free of restrictions under the Plan for a
price which is not less than the par value of the Common Stock.

 

5.4 Deferred Stock. A Deferred Stock Award entitles the recipient to receive
shares of Common Stock to be delivered in the future. Delivery of the Common
Stock will take place at such time or times, and on such terms and conditions,
as the Committee may determine. The Committee may at any time accelerate the
time at which delivery of all or any part of the Common Stock will take place.
At the time any Award described in this Section 5 is granted, the Committee may
provide that, at the time Common Stock would otherwise be delivered pursuant to
the Award, the Participant will instead receive an instrument evidencing the
Participant’s right to future delivery of Deferred Stock.

 

5.5 Performance Awards. A Performance Award entitles the recipient to receive,
without payment, an Award or Awards described in this Section 5 following the
attainment of such performance goals, during such measurement period or periods,
and on such other terms and conditions, all as the Committee may determine.
Performance goals may be related to overall corporate performance, operating
group or business unit performance, personal performance or such other category
of performance as the Committee may determine. Financial performance may be
measured by revenue, operating income, net income, earnings per share, number of
days sales outstanding in accounts receivable, productivity, return on equity,
common stock price, price-earnings multiple, or such other financial factors as
the Committee may determine.

 

5.6 Loans and Supplemental Grants.

 

(a) The Company may make a loan to a Participant (“Loan”), either in connection
with the purchase of Common Stock under the Award or the payment of any Federal,
state and local income tax with respect to income recognized as a result of the
Award. The Committee shall have the authority, in its sole discretion, to
determine whether to make a Loan, the amount, terms and conditions of the Loan,
including the interest rate (which may be zero), whether the Loan is to be
secured or unsecured or with or without recourse against the borrower, the terms
on which the Loan is to be repaid and the terms and conditions, if any, under
which the Loan may be forgiven. In no event shall any Loan have a term
(including extensions) in excess of ten years.

 

(b) In connection with any Award, the Committee may grant a cash award to the
Participant (“Supplemental Grant”) not to exceed an amount equal to (1) the
amount of any Federal, state and local income tax on ordinary income for which
the Participant may be liable with respect to the Award, determined by assuming
taxation at the highest marginal rate, plus (2) an additional amount on a
grossed-up basis intended to make the Participant whole on an after-tax basis
after discharging all the Participant’s income tax liabilities arising from all
payments under this Section 5. Any payments under this Section 5(b) shall be
made at the time the Participant incurs Federal income tax liability with
respect to the Award.

 

6. Events Affecting Outstanding Awards.

 

6.1 Status Change Due to Death or Disability. If by reason of death or permanent
disability

 

6



--------------------------------------------------------------------------------

(as determined by the Committee) a Participant experiences a Status Change (a
“Status Change” occurs when a Participant is both not an Employee and not a
Director), the following rules shall apply, unless otherwise determined by the
Committee:

 

(a) All Options and Stock Appreciation Rights held by the Participant at the
time of such Status Change, to the extent then exercisable, will continue to be
exercisable by the Participant’s heirs, executor, administrator or other legal
representative, for a period of one year after the Participant’s Status Change.
After the expiration of such one-year period, all such Options and Stock
Appreciation Rights shall terminate. In no event, however, shall an Option or
Stock Appreciation Right remain exercisable beyond the latest date on which it
could have been exercised without regard to this Section 6. All Options and
Stock Appreciation Rights held by a Participant at the time of such Status
Change that are not then exercisable shall terminate upon such Status Change.

 

(b) All Restricted Stock held by the Participant at the time of such Status
Change shall immediately become free of all restrictions and conditions.

 

(c) Any payment or benefit under a Deferred Stock Award, Performance Award or
Supplemental Grant to which the Participant was not irrevocably entitled at the
time of such Status Change shall be forfeited and the Award canceled as of the
time of such Status Change.

 

6.2 Status Change Not Due to Death or Disability. If a Participant experiences a
Status Change other than by reason of death or permanent disability (as
determined by the Committee), the following rules shall apply, unless otherwise
determined by the Committee at the time of grant of an Award:

 

(a) All Options and Stock Appreciation Rights held by the Participant at the
time of such Status Change, to the extent then exercisable, will continue to be
exercisable by the Participant for a period of three months after the
Participant’s Status Change, provided that no Option shall terminate earlier
than three months after the date the Option first becomes exercisable. After the
expiration of such period, such Options and Stock Appreciation Rights shall
terminate. In no event, however, shall an Option or Stock Appreciation Right
remain exercisable beyond the latest date on which it could have been exercised
without regard to this Section 6. All Options and Stock Appreciation Rights held
by a Participant at the time of such Status Change that are not then exercisable
shall terminate upon such Status Change.

 

(b) All Restricted Stock held by the Participant at the time of such Status
Change shall immediately become free of all restrictions and conditions, unless
such Status Change results from a voluntary resignation or termination for Cause
(as defined in Section 6.2(d)), in which event all Restricted Stock held by the
Participant at the time of the Status Change shall be transferred to the Company
(and, in the event the certificates representing such Restricted Stock are held
by the Company, such Restricted Stock shall be so transferred without any
further action by the Participant) in accordance with Section 5.3 above.

 

(c) Any payment or benefit under a Deferred Stock Award, Performance Award or
Supplemental Grant to which the Participant was not irrevocably entitled at the
time of such Status Change shall be forfeited and the Award canceled as of the
date of such Status Change.

 

(d) In the case of a Participant who is an Officer or Director, a Status Change
made by the Company shall be for “Cause” only if the events described in the
following subsections (1) through (3)

 

7



--------------------------------------------------------------------------------

shall have occurred, provided that no act or failure to act by such Participant
shall be deemed to constitute Cause if done, or omitted to be done, in good
faith and with the reasonable belief that the action or omission was in the best
interests of the Company:

 

(1) at least seventy-five percent (75%) of the members of the Board determined
in good faith that such Participant (A) was guilty of gross negligence or
willful misconduct in the performance of his or her duties for the Company
(other than due to illness or injury suffered by the Executive or a member of
his or her family, or comparable personal problem), or (B) breached or violated,
in a material respect, any agreement between such Participant and the Company or
any material policy in the Company’s Business Conduct and Compliance Program (as
amended from time to time), or (C) committed an act of dishonesty or breach of
trust, or is convicted of a crime, and the result of such dishonesty, breach of
trust, conviction or crime is that there is material or potentially material
financial or reputational harm to the Company; and

 

(2) such determination was made at a duly convened meeting of the Board (A) of
which such Participant received written notice at least ten (10) days in
advance, which notice shall have set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a finding that one of the events
described in subsection (1) above occurred, and (B) at which such Participant
had a reasonable opportunity to make a statement and answer the allegations
against him or her; and

 

(3) either (A) such Participant was given a reasonable opportunity to take
remedial action but failed or refused to do so, or (B) at least seventy-five
percent (75%) of the members of the Board also determined in good faith, at such
meeting, that an opportunity to take remedial action would not have been
meaningful under the circumstances.

 

(e) For all purposes of this Section 6 (but subject to Section 6.4 below): (1)
if a Participant is an Employee (and not also a Director) of a subsidiary of
SunGard and such subsidiary ceases to be a subsidiary of SunGard, then the
Participant will be deemed to have experienced a Status Change made by the
Company other than for Cause; (2) a Participant will not be deemed to have
experienced a Status Change if the Participant is transferred from SunGard to a
subsidiary of SunGard, or vice versa, or from one subsidiary of SunGard to
another; and (3) if a Participant who is an Employee, but not also a Director,
terminates his or her employment with the Company following a reduction in his
or her rate of compensation, then the Participant’s Status Change will be deemed
to have been made by the Company other than for Cause.

 

6.3 Change in Control.

 

(a) In the event of a Change in Control (as defined in Section 6.3(b)), the
following rules will apply, unless and to the extent otherwise expressly
provided (1) by the Committee at the time of the grant of an Award, as set forth
in the instrument evidencing the Award, or (2) in a written agreement between
the Company and an individual Participant:

 

(1) Each outstanding Option and Stock Appreciation Right shall automatically
become exercisable in full six months after the occurrence of such Change in
Control or, if sooner, upon a termination by the Company of the Participant’s
employment with or service to the Company for any reason other than for Cause
(as defined in Section 6.2(d)). This provision shall not prevent an Option or
Stock Appreciation Right from becoming exercisable sooner as to Common Stock or
cash that would otherwise have become available under such Option during such
period.

 

8



--------------------------------------------------------------------------------

(2) Each outstanding share of Restricted Stock shall automatically become free
of all restrictions and conditions six months after the occurrence of such
Change in Control or, if sooner, upon a termination by the Company of the
Participant’s employment with or service to the Company for any reason other
than for Cause (as defined in Section 6.2(d)). This provision shall not prevent
the earlier lapse of any restrictions or conditions on Restricted Stock that
would otherwise have lapsed during such period.

 

(3) Conditions on Deferred Stock Awards, Performance Awards and Supplemental
Grants which relate only to the passage of time and continued employment shall
automatically terminate six months after the occurrence of such Change in
Control or, if sooner, upon a termination by the Company of the Participant’s
employment with or service to the Company for any reason other than for Cause
(as defined in Section 6.2(d)). This provision shall not prevent the earlier
lapse of any conditions relating to the passage of time and continued employment
that would otherwise have lapsed during such period. Performance or other
conditions (other than conditions relating only to the passage of time and
continued employment) shall continue to apply unless otherwise provided in the
instrument evidencing the Awards or in any other agreement between the
Participant and the Company or unless otherwise agreed to by the Committee.

 

(b) A “Change in Control” means any of the events described in the following
subsections (1) through (6):

 

(1) The occurrence of any event that would, if known to SunGard’s management, be
required to be reported by SunGard under Item 5.01(a) of Form 8-K pursuant to
the Securities Exchange Act of 1934 (the “Exchange Act”); or

 

(2) The acquisition or receipt, in any manner, by any person (as defined for
purposes of the Exchange Act) or any group of persons acting in concert, of
direct or indirect beneficial ownership (as defined for purposes of the Exchange
Act) of twenty percent (20%) or more of the combined voting securities
ordinarily having the right to vote for the election of directors of SunGard;
provided that the following shall not constitute a Change in Control: (i) any
acquisition directly from SunGard; (ii) any acquisition by SunGard or any of its
affiliates, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by SunGard or any of its affiliates; or

 

(3) A change in the constituency of the Board with the result that individuals
(the “Incumbent Directors”) who are members of the Board as of the Effective
Date cease for any reason to constitute at least a majority of the Board;
provided that any individual who is elected to the Board after the Effective
Date and whose nomination for election was unanimously approved by the Incumbent
Directors shall be considered an Incumbent Director beginning on the date of his
or her election to the Board; or

 

(4) Consummation of a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization results in the
voting securities of SunGard outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or parent thereof) more than fifty percent
(50%) of the total voting power represented by the voting securities of SunGard
or such surviving entity or parent thereof outstanding immediately after such
merger, consolidation or reorganization; or

 

9



--------------------------------------------------------------------------------

(5) A complete liquidation or dissolution of SunGard; or

 

(6) A sale, exchange or other disposition or transfer of all or substantially
all of SunGard’s business or assets, other than pursuant to a spin-off or
comparable transaction in which the transferee is controlled by SunGard or its
existing stockholders immediately prior to such transfer (a “Spin-off”).

 

6.4 Spin-off. For all purposes of this Section 6, if a Spin-off (as defined in
Section 6.3(b)(6)) is completed, then:

 

(a) A Participant will not be deemed to have experienced a Status Change if the
Participant (“Spun-off Participant”) is, or becomes within two years after
completion of the Spin-off, an employee or director of the public parent entity
that results from the Spin-off (the “Spun-off Parent”) or any parent or
subsidiary of the Spun-off Parent (collectively, the “Spun-off Company”).

 

(b) If a Spun-off Participant ceases to be an employee or director of the
Spun-off Company as a result of death or permanent disability (as determined by
the Committee), then the provisions of Section 6.1 shall apply at that time.

 

(c) If a Spun-off Participant ceases to be an employee or director of the
Spun-off Company other than by reason of death or permanent disability (as
determined by the Committee), then the provisions of Section 6.2 shall apply at
that time unless Section 6.4(e) is applicable.

 

(d) If a Spun-off Participant is an employee of a subsidiary of the Spun-off
Parent and such subsidiary ceases to be a subsidiary of the Spun-off Parent,
then the Spun-off Participant will be deemed to have experienced a Status Change
made by the Company other than for Cause unless Section 6.4(e) is applicable.

 

(e) A Spun-off Participant will not be deemed to have experienced a Status
Change if the Spun-off Participant is transferred (i) from the Spun-off Company
to the Company (which transfer could occur by means of the transfer of a
subsidiary of the Spun-off Company to the Company) within two years after
completion of the Spin-off, in which case such Participant shall no longer be
considered a Spun-off Participant, (ii) from the Spun-off Company to a
subsidiary of the Spun-off Company, or vice versa, or (iii) from one subsidiary
of the Spun-off Company to another.

 

(f) If a Spun-off Participant terminates his or her employment with the Spun-off
Company following a reduction in his or her rate of compensation, then the
Spun-off Participant’s Status Change will be deemed to have been made by the
Spun-off Company without Cause.

 

(g) With respect to Spun-off Participants, (1) references in Section 6.2(d) to
“the Company” shall instead refer to the Spun-off Company, and (2) references in
Section 6.3 to “a termination by the Company of the Participant’s employment
with or service to the Company” shall instead refer to a termination by the
Spun-off Company of the Spun-off Participant’s employment with or service to the
Spun-off Company.

 

10



--------------------------------------------------------------------------------

7. Grant and Acceptance of Awards

 

7.1 The Committee’s approval of a grant of an Award under the Plan, including
the names of Participants and the size of the Award, including the number of
shares of Common Stock subject to the Award, shall be reflected in minutes of
meetings held by the Committee or the Board or in written consents signed by
members of the Committee or the Board. Once approved by the Committee, each
Award shall be evidenced by such written instrument, containing such terms as
are required by the Plan and such other terms, consistent with the provisions of
the Plan, as may be approved from time to time by the Committee.

 

7.2 Each instrument may be in the form of agreements to be executed by both the
Participant and the Company, or certificates, letters or similar instruments,
which need not be executed by the Participant but acceptance of which shall
evidence agreement to the terms thereof. The receipt of an Award shall not
impose any obligation on the Participant to accept the Award.

 

7.3 Except as specifically provided by the Plan or the instrument evidencing an
Award, a Participant shall not become a stockholder of SunGard until (i) the
Participant makes any required payments in respect of the Common Stock issued or
issuable pursuant to the Award, (ii) the Participant furnishes SunGard with any
required agreements, certificates, letters or other instruments, and (iii) the
Participant actually receives the shares of Common Stock. Subject to any terms
and conditions imposed by the Plan or the instrument evidencing an Award, upon
the occurrence of all of the conditions set forth in the immediately preceding
sentence, a Participant shall have all rights of a stockholder with respect to
shares of Common Stock, including, but not limited to, the right to vote such
shares and to receive dividends and other distributions paid with respect to
such shares. The Committee may, upon such conditions as it deems appropriate,
provide that a Participant will receive a benefit in lieu of cash dividends that
would have been payable on any and all Common Stock subject to the Participant’s
Award, had such Common Stock been outstanding. Without limitation, the Committee
may provide for payment to the Participant of amounts representing such
dividends, either currently or in the future, or for the investment of such
amounts on behalf of the Participant.

 

7.4 Notwithstanding any other provision of the Plan, the Company shall not be
obligated to deliver any shares of Common Stock pursuant to the Plan or to
remove any restriction from shares of Common Stock previously delivered under
the Plan (a) until all conditions to the Award have been satisfied or removed,
(b) until, in the opinion of SunGard’s General Counsel, all applicable Federal
and state laws and regulations have been complied with, (c) if the outstanding
Common Stock is at the time listed on any stock exchange or included for
quotation on an inter-dealer system, until the shares to be delivered have been
listed or included or authorized to be listed or included on such exchange or
system upon official notice of notice of issuance, (d) if it might cause SunGard
to issue or sell more shares of Common Stock than SunGard is then legally
entitled to issue or sell, and (e) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by SunGard’s
General Counsel. If the sale of Common Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of an Award, such representations or agreements as SunGard’s General
Counsel may consider appropriate to avoid violation of such Act and may require
that the certificates evidencing such Common Stock bear an appropriate legend
restricting transfer. If an Award is exercised by the Participant’s legal
representative, the Company shall be under no obligation to deliver Common Stock
pursuant to such exercise until the Company is satisfied as to the authority of
such representative.

 

11



--------------------------------------------------------------------------------

8. Tax Withholding

 

The Company shall withhold from any cash payment made pursuant to an Award an
amount sufficient to satisfy all Federal, state and local withholding tax
requirements (the “withholding requirements”). In the case of an Award pursuant
to which Stock may be delivered, the Committee shall have the right to require
that the Participant or other appropriate person remit to the Company an amount
sufficient to satisfy the withholding requirements, or make other arrangements
satisfactory to the Committee with regard to such requirements, prior to the
delivery of any Common Stock. If and to the extent that such withholding is
required, the Committee may permit a Participant or such other person or entity
to elect at such time and in such manner as the Committee may determine to have
the Company hold back from the shares of Common Stock to be delivered, or to
deliver to the Company, Common Stock having a value calculated to satisfy the
withholding requirement. If at the time an ISO is exercised, the Committee
determines that the Company could be liable for withholding requirements with
respect to a disposition of the Common Stock received upon exercise, the
Committee may require as a condition of exercise that the person exercising the
ISO agree (a) to inform the Company promptly of any disposition (within the
meaning of section 424(c) of the Code) of Common Stock received upon exercise,
and (b) to give such security as the Committee deems adequate to meet the
potential liability of the Company for the withholding requirements and to
augment such security from time to time in any amount reasonably deemed
necessary by the Committee to preserve the adequacy of such security.

 

9. Stockholder Approval, Effective Date and Term of Plan

 

The Plan was adopted by the Board on February 15, 1994, subject to the approval
of SunGard’s stockholders. The Plan shall be submitted to SunGard’s stockholders
for approval at SunGard’s 1994 annual meeting of stockholders. If such approval
is not obtained at such meeting (or at any subsequent meeting at which such
approval is sought), then, at the discretion of the Board, this Plan may be
re-submitted to SunGard’s stockholders for approval at any subsequent annual
meeting of stockholders or at any special meeting of stockholders (including a
special meeting that may be called solely for that purpose). The Plan shall not
become effective unless and until it is approved by the affirmative vote of the
holders of a majority of the outstanding shares of SunGard’s Common Stock
represented and entitled to vote at a duly convened meeting of SunGard’s
stockholders. If this Plan is so approved by SunGard’s stockholders, then the
date of such approval shall be the effective date of this Plan (“Effective
Date”). No Award shall be granted more than ten years after the Effective Date.

 

10. Effect, Amendment, Suspension and Termination

 

Neither adoption of the Plan nor the grant of Awards to a Participant will
affect the Company’s right to grant to such Participant awards that are not
subject to the Plan, to issue to such Participant Common Stock as a bonus or
otherwise, or to adopt other plans or arrangements under which Common Stock may
be issued to Employees or other persons or entities. The Board reserves the
right, at any time and from time to time, to amend the Plan in any way, or to
suspend or terminate the Plan, effective as of the date specified by the Board
when it takes such action, which date may be before or after the date the Board
takes such action; provided that any such action may not adversely affect any
Award granted before the actual date on which such action is taken by the Board
without the consent of the relevant Participant; and further provided that the
approval of SunGard’s stockholders shall be required whenever necessary for the
Plan to continue to satisfy the conditions of Rule 16b-3 under the 1934 Act,
Section 422 of the Code with respect to the award of ISO’s (unless the Board
determines that ISO’s shall no longer be granted under the Plan), any bylaw,
rule or regulation of the primary market system or stock exchange on which
SunGard’s Common Stock is then listed or admitted to trading, or any other
applicable law, rule or regulation.

 

12



--------------------------------------------------------------------------------

11. Other Provisions

 

11.1 Nothing contained in the Plan or any Award shall confer upon any Employee
or other Participant the right to continue in the employ of, or to continue to
provide service to, the Company or any affiliated corporation, or interfere in
any way with the right of the Company or any affiliated corporation to terminate
the employment or service of any Employee or other Participant for any reason.

 

11.2 Corporate action constituting an offer by SunGard of Common Stock to any
Participant under the terms of an Award shall be deemed completed as of the date
of grant of the Award, regardless of when the instrument, certificate, or letter
evidencing the Award is actually received or accepted by the Participant.

 

11.3 None of a Participant’s rights under any Award or under the Plan may be
assigned or transferred in any manner other than by will or under the laws or
descent and distribution. The foregoing shall not, however, restrict a
Participant’s rights with respect to Unrestricted Stock or the outright transfer
of cash, nor shall it restrict the ability of a Participant’s heirs, estate,
beneficiaries, or personal or legal representatives to enforce the terms of the
Plan with respect to Awards granted to the Participant.

 

11.4 The Plan, and all Awards granted hereunder, shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania. The
headings of the Sections of the Plan are for convenience of reference only and
shall not affect the interpretation of the Plan. All pronouns and similar
references in the Plan shall be construed to be of such number and gender as the
context requires or permits. If any provision of the Plan is determined to be
unenforceable for any reason, then that provision shall be deemed to have been
deleted or modified to the extent necessary to make it enforceable, and the
remaining provisions of the Plan shall be affected.

 

11.5 All notices with respect to the Plan shall be in writing and shall be hand
delivered or sent by certified mail or reputable overnight delivery service,
expenses prepaid. Notices to the Company or the Committee shall be delivered or
sent to SunGard’s headquarters to the attention of its General Counsel. Notices
to any Participant or holder of shares of Common Stock issued pursuant to an
Award shall be sufficient if delivered or sent to such person’s address as it
appears in the regular records of the Company or SunGard’s transfer agent.

 

11.6 If there is any change in the capitalization of SunGard, such as by stock
dividend, stock split, combination of shares, exchange of securities,
recapitalization or other event which the Committee deems, in its sole
discretion, to be similar circumstances, the Committee may make such adjustments
to the number and/or kind of shares of stock or securities subject to Awards
then outstanding or subsequently granted, any exercise prices relating to such
Awards and any other provision of such Awards affected by such change, as the
Committee may determine in its sole discretion. The Committee may also make such
adjustments to take into account material changes in law or in accounting
practices or principles, mergers, consolidations, acquisitions, dispositions or
similar corporate transactions, or any other event, as the Committee may
determine in its sole discretion.

 

11.7 The Committee may agree at any time, upon request of a Participant, to
defer the date on which any payment under an Award shall be made.

 

13



--------------------------------------------------------------------------------

11.8 In any case that a Participant purchases Common Stock under an Award for a
price equal to the par value of the Common Stock, the Committee may determine,
in its sole discretion, that such price has been satisfied by past services
rendered by the Participant.

 

11.9 For the purposes of the Plan and any Award granted hereunder, unless
otherwise determined by the Committee, the term “fair market value” of Common
Stock on a specified date shall mean the last sale price for one share of Common
Stock on the last trading day on or before the specified date, as reported on
the National Association of Securities Dealers Automated Quotation
System/National Market System, or on such other primary market system or stock
exchange on which SunGard’s Common Stock is then listed or admitted to trading,
or, if the foregoing does not apply, the market value determined by the
Committee.

 

THE UNDERSIGNED CERTIFIES THAT THE AMENDMENT AND RESTATEMENT OF THIS PLAN WAS
DULY ADOPTED BY THE BOARD OF DIRECTORS OF SUNGARD AT A MEETING DULY HELD ON
DECEMBER 14, 2004.

 

 

 

14